Case 21-30085-hdh11 Doc 414 Filed 03/25/21                  Entered 03/25/21 16:13:15           Page 1 of 3


M. Jermaine Watson
Texas Bar I.D. No. 24063055
Joshua N. Eppich
Texas Bar I.D. No. 24050567
H. Brandon Jones
Texas State Bar No. 24060043
Clay M. Taylor
Texas Bar I.D. No. 24033261
J. Robertson Clarke
Texas Bar I.D. No. 24108098
BONDS ELLIS EPPICH SCHAFER JONES LLP
420 Throckmorton Street, Suite 1000
Fort Worth, Texas 76102
(817) 405-6900 telephone
(817) 405-6902 facsimile
Email: jermaine.watson@bondsellis.com
Email: joshua@bondsellis.com
Email: brandon@bondsellis.com
Email: clay.taylor@bondsellis.com
Email: robbie.clarke@bondsellis.com

ATTORNEYS FOR THE HONORABLE PHILLIP JOURNEY,
ROSCOE B. MARSHALL, JR., ESTHER SCHNEIDER, AND OWEN MILLS

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE:                                                         § Chapter 11
                                                               §
NATIONAL RIFLE ASSOCIATION                                     § Case No. 21-30085-hdh11
OF AMERICA and SEA GIRT LLC                                    §
                                                               §
           Debtors 1                                           § Jointly Administered

                        LIMITED RESPONSE TO
          ACKERMAN MCQUEEN, INC.’S MOTION TO COMPEL DISCOVERY

         Phillip Journey (“Journey”), Roscoe B. Marshall, Jr. (“Marshall”), Esther Schneider

(“Schneider”), and Owen “Buz” Mills (“Mills”) (collectively, the “Limited Responders”) hereby

file this limited response to Ackerman McQueen, Inc.’s Motion to Compel Discovery [Docket No.

406] (the “Motion to Compel”) filed on March 24, 2021 and would show the Court as follows:




1
 The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.


LIMITED RESPONSE TO MOTION TO COMPEL                                                              PAGE 1 OF 3
Case 21-30085-hdh11 Doc 414 Filed 03/25/21           Entered 03/25/21 16:13:15       Page 2 of 3


                                             REPLY

       1.      The Motion to Compel is not actually directed at any of the Limited Responders.

As a result, this is merely a limited response to the Motion to Compel.

       2.      However, the Motion to Compel does appear to be aimed at, in part, compelling the

testimony of one member of the Limited Responders: specifically, Journey.

       3.      Journey, and all of the Limited Responders, are well aware of the existence of the

attorney/client privilege, its application with regards to NRA matters in which they participate

from time to time as current and/or former board members, and the importance of that privilege.

       4.      Moreover, they are aware that the NRA holds the privilege as to any

communications delivered by or to them by an attorney in a closed executive session of the NRA.

       5.      Journey, and all of the Limited Responders, take no other position in this dispute

and stand ready to comply with whatever order or directive this Court may issue after hearing the

Motion to Compel.




LIMITED RESPONSE TO MOTION TO COMPEL                                                   PAGE 2 OF 3
Case 21-30085-hdh11 Doc 414 Filed 03/25/21          Entered 03/25/21 16:13:15       Page 3 of 3


Dated: March 25, 2021                       Respectfully submitted by,

                                            /s/ Clay M. Taylor
                                            M. Jermaine Watson
                                            Texas Bar I.D. No. 24063055
                                            Joshua N. Eppich
                                            Texas Bar I.D. No. 24050567
                                            H. Brandon Jones
                                            Texas State Bar No. 24060043
                                            Clay M. Taylor
                                            Texas Bar I.D. No. 24033261
                                            J. Robertson Clarke
                                            Texas Bar I.D. No. 24108098
                                            BONDS ELLIS EPPICH SCHAFER JONES LLP
                                            420 Throckmorton Street, Suite 1000
                                            Fort Worth, Texas 76102
                                            (817) 405-6900 telephone
                                            (817) 405-6902 facsimile
                                            Email: jermaine.watson@bondsellis.com
                                            Email: joshua@bondsellis.com
                                            Email: brandon@bondsellis.com
                                            Email: clay.taylor@bondsellis.com
                                            Email: robbie.clarke@bondsellis.com

                                            ATTORNEYS FOR THE HONORABLE
                                            PHILLIP   JOURNEY,      ROSCOE     B.
                                            MARSHALL, JR., ESTHER SCHNEIDER, AND
                                            OWEN MILLS


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on March 25, 2021, a copy of the foregoing document
was served on all parties requesting service via the Court’s ECF system.

                                            /s/ J. Robertson Clarke
                                            J. Robertson Clarke




LIMITED RESPONSE TO MOTION TO COMPEL                                                  PAGE 3 OF 3
